Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 1 of 17 PAGEID #: 2495

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

TROY STACY ENTERPRISES INC., : Case No. 1:20-cv-312

individually and on behalf of all others :

similarly situated, : Judge Matthew W. McFarland
Plaintiff,

V.

THE CINCINNATI INSURANCE

 

COMPANY,

Defendant.
SWEARINGEN SMILES LLC AND : Case No. 1:20-cv-517
ELEISHA J. NICKOLES DDS, :
individually and on behalf of all others : Judge Matthew W. McFarland
similarly situated, :

Plaintiffs,

Vv.

THE CINCINNATI INSURANCE
COMPANY, THE CINCINNATI
CASUALTY COMPANY, AND THE
CINCINNATI INDEMNITY COMPANY,

Defendants.

 
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 2 of 17 PAGEID #: 2496

REEDS JEWELERS OF NIAGARA FALLS, : Case No. 1:20-cv-649
INC., individually and on behalf of all
others similarly situated, : Judge Matthew W. McFarland
Plaintiff,
V.

CINCINNATI INSURANCE COMPANY,

 

Defendant.
BURNING BROTHERS BREWING LLC, : Case No. 1:20-cv-920
CHICAGO MAGIC LOUNGE LLC, AND _:
CDC CATERING, INC. T/A BROOKSIDE : Judge Matthew W. McFarland

MANOR, individually and on behalf of all
others similarly situated,

Plaintiffs,
Vv.

THE CINCINNATI INSURANCE
COMPANY,

Defendant.

 

ORDER CONSOLIDATING CASES AND APPOINTING INTERIM CO-LEAD
COUNSEL

 

These four cases appear before the Court on a motion to consolidate under Rule
42(a), Federal Rules of Civil Procedure, and two motions for appointment of interim co-
lead class counsel under Rule 23(g). Each case raises claims related to insurance coverage
for business interruption losses arising from the COVID-19 pandemic and the resulting

closure orders. (Troy Stacy Action, Docs. 28, 29.) Plaintiff Troy Stacy Enterprises, Inc.,

2
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 3 of 17 PAGEID #: 2497

seeks to consolidate these four cases and all plaintiffs have joined in that request. Troy
Stacy and the plaintiff in one of the other cases, Reeds Jewelers of Niagara Falls, Inc., also
request that the Court appoint interim co-lead class counsel that is comprised of four law
firms. (Troy Stacy Action, Docs. 30,31, 40.) All sides have had the opportunity to respond
and the motions are ripe.

For the following reasons, the Court consolidates the four actions and appoints
interim co-lead class counsel.

I. Consolidation

The four actions at issue are (1) Troy Stacy Enterprises, Inc. v. The Cincinnati
Insurance Company, No. 1:20-cv-312 (S.D. Ohio April 19, 2020); (2) Swearingen Smiles LLC,
et al. v. The Cincinnati Insurance Company, No. 1:20-cv-517 (S.D. Ohio July 2, 2020); (3) Reeds
Jewelers of Niagara Falls, Inc. v. Cincinnati Insurance Company, No. 1:20-cv-649 (S.D. Ohio
August 21, 2020); and (4) Burning Brothers Brewing LLC, et al. v. Cincinnati Insurance
Company, No. 1:20-cv-920 (S.D. Ohio November 11, 2020) (collectively, “Related
Actions”). The Defendants in the Related Actions are the Cincinnati Insurance Company,
the Cincinnati Casualty Company, and the Cincinnati Indemnity Company (collectively,
“Cincinnati Insurance”). The Related Actions are all before the undersigned district
judge.

The plaintiffs in the Related Actions have insurance policies with Cincinnati
Insurance. They experienced business losses due to the COVID-19 public health
emergency. When they sought coverage for their losses, Cincinnati Insurance denied

their claims. (Troy Stacy Action, Doc. 9 at ¥ 15; Swearingen Action, Doc. 8 at J 4; Reeds
3
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 4 of 17 PAGEID #: 2498

Jewelers Action, Doc. 1 at {| 80; Burning Brothers Action, Doc. 1 at { 72.) They have brought
claims for breach of contract and declaratory judgment in relation to those coverage
denials.

Claims like these, and indeed some of the Related Actions themselves, were
brought before the Judicial Panel on Multidistrict Litigation in April, after the pandemic
had begun impacting commerce. The JPML declined to centralize the actions. In re
COVID-19 Bus. Interruption Prot. Ins. Litig., --- F. Supp.3d ---, No. MDL 2942, 2020 WL
4670700, at *2 (U.S. Jud. Pan. Mult. Lit. Au g. 12, 2020). It found, however, that centralizing
cases brought against specific insurers might be warranted. So, it required certain
insurers — including Cincinnati Insurance — to show cause as to why the insurer-specific
actions should not be centralized. Id. at *3.

After hearing argument, the JPML declined to centralize the Cincinnati Insurance
actions. In re Cincinnati Ins. Co. COVID-19 Bus. Interruption Prot. Ins. Litig., --- F. Supp. 3d
----, No. MDL 2962, 2020 WL 5884791, at *1 (U.S. Jud. Pan. Mult. Lit. Oct. 2, 2020). It noted,
however, that it was a “close question” because the relevant insurance policies appeared
to use standard forms and common language, such as “direct loss to property.” Id.

Shortly thereafter, Troy Stacy moved to consolidate its action with the Swearingen
Smiles, et al., and Reeds Jewelers actions (plus another action that has since been closed).
(Troy Stacy Action, Doc. 28.) Plaintiffs Swearingen Smiles, Eleisha Nickoles, Plaintiff
Reeds Jewelers, and the plaintiffs in a later filed action (Burning Brothers Brewing LLC,
Chicago Magic Lounge LLC, and CDC Catering, Inc. T/ A Brookside Manor) all joined in

Troy Stacy’s motion to consolidate.
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 5 of 17 PAGEID #: 2499

Troy Stacy argues that consolidation is appropriate here because the Related
Actions involve common questions of law and fact. It claims that all of the cases turn on
whether Cincinnati Insurance is obligated to provide coverage for business interruption
losses arising from the COVID-19 pandemic and the resulting closure orders. All the
cases involve substantially the same policy forms and provisions. The complaints contain
many of the same factual allegations and claims for relief. Plus, all of the cases are in
similar procedural postures, so consolidation will conserve resources going forward.

Cincinnati Insurance disagrees. It admits there are common issues, but contends
that the risks of prejudice and possible confusion outweigh the risks of inconsistent
adjudications of common issues. The insurance provider argues that plaintiffs make no
attempt to balance those competing risks. It also points out the individual issues in these
actions, including the facts that the plaintiffs work in different types of business, were
subject to different government orders, and are governed by different state laws.

Rule 42(a) provides that if actions before a court “involve a common question of
law or fact, the court may . . . consolidate the actions.” Fed. R. Civ. P. 42(a). The questions
of law and fact need not be identical. Guild Assocs., Inc. v. Bio-Energy (Washington), LLC,
309 F.R.D. 436, 440 (S.D. Ohio 2015). Rather, Rule 42 is permissive —if the actions raise a
common question, the court has discretion to consolidate them. Webb v. Just In Time, Inc.,
769 F. Supp. 993, 994 (E.D. Mich. 1991). If common questions of law or fact exist, the court
balances the risks of prejudice and possible confusion against the risks of inconsistent
adjudication of common issues, the burden on the parties, witnesses, and available

judicial resources, and the time and expense of litigating multiple suits instead of one.
5
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 6 of 17 PAGEID #: 2500

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993).

The bases for consolidation here are manifold. First, the Related Actions clearly
share common questions of law and fact. They allege the same types of business losses
caused by the same pandemic and public responses to it. Their claims concern coverage
provisions based on similar or identical policy forms. The actions have overlapping core
facts, putative classes, and claims for relief. They are all at the pre-discovery stage. They
anticipate similar discovery. And they are against the same insurer. In light of these
similarities, there is no doubt the Related Actions hinge on issues they have in common.
See Fed. R. Civ. P. 42(a); S.D. Ohio Civ. R. 3.1(b).

Second, balancing of the competing risks tilts in favor of consolidation. The risks
of prejudice and possible confusion, to the extent they exist at all, do not outweigh the
value of alleviating the pretrial burden and time and expense of litigating one case instead
of multiple. Cincinnati Insurance argues that consolidation would do nothing to ease the
burden on the parties or the Court. The Court sees it differently. Consolidation will ease
the burden on the parties during the motions phase and discovery through the pooling
of resources. Consolidated motions practice and ruling on consolidated case-dispositive
motions will also be far less burdensome on the Court than if those proceedings were
multiplied in four substantially similar cases. The alternative— permitting these actions
to continue separately — would result in needlessly substantial burdens on everyone. So
far, three of the Related Actions have proceeded along the same lines: plaintiffs have filed
complaints and defendants have moved to dismiss them. (The responsive pleading

deadline in the more recent Burning Brothers action has not passed yet.) Cincinnati
6
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 7 of 17 PAGEID #: 2501

Insurance has given the Court no reason to think its pretrial strategy would be any
different if the actions were consolidated. Consolidation, then, will streamline the
litigation of each case and alleviate the burdens on the time and expense of every party
and this Court.

Cincinnati Insurance also claims that confusion could result from the possible
application of different state laws to different plaintiffs. But varying state law does not
automatically shift the balance in favor of non-consolidation. No party has suggested the
laws of the different states vary, so the choice-of-law factor does not, in this case, increase
the risk of confusion. In re Welding Fume Prod. Liab. Litig., No. 1:03CV17000, 2006 WL
2869548, at *6 (N.D. Ohio Oct. 5, 2006).

Lastly, Cincinnati Insurance also portrays the Related Actions as being more about
their differences than their commonalities. Plaintiffs operate different businesses and
were subject to different government orders. These differences, the insurer maintains,
could confuse the jury. But the predominating issue in these cases is whether there is
insurance coverage for business losses due to the COVID-19 pandemic and the public
responses to it that hurt business. See Gamboa v, Ford Motor Co., 381 F. Supp. 3d 853, 866
(E.D. Mich, 2019). It’s true that the plaintiffs operate different businesses. But they also
experienced similar impacts on business based on the same events and sought, and were
denied, coverage under similar insurance provisions. There is nothing confusing about
what the main issues in these cases are.

For these reasons, the Court consolidates the Related Actions.
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 8 of 17 PAGEID #: 2502

II. Appointment of Interim Co-Lead Class Counsel

Troy Stacy moves to appoint, as interim co-lead class counsel, Adam J. Levitt of
DiCello Levitt Gutzler LLC (“DLG”), W. Mark Lanier of the Lanier Law Firm, and
Timothy W. Burns of Burns Bowen Bair LLP (collectively, the LLB Team). (Troy Stacy
Action, Docs. 30,31.) Reeds Jewelers also moves for appointment of its counsel at the law
firm of Susman Godfrey LLP, alongside the LLB Team. (Id. at Doc. 40.) Troy Stacy
consents in the addition of Susman Godfrey, specifically Marc M. Seltzer, to the members
of the LLB Team as interim co-lead class counsel. (Id. at Doc. 38.) This arrangement, the
parties represent, is the result of successful private ordering efforts between the LLB
Team and Susman Godfrey. (Id.) The plaintiffs in the Burning Brothers action joined in
Troy Stacy’s and Reeds Jeweler’s motions. (Burning Brothers Action, Doc. 5.) The only
plaintiffs who do not presently join in the motions for appointment of interim co-lead
counsel are those in the Swearingen Smiles action. (Swearingen Smiles Action, Doc. 19.)
They request that the Court reserve decision of the appointment motions for later, but
have not indicated what their alternative to the four-firm leadership structure would be.

A district court “may designate interim counsel to act on behalf of a putative class
before determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g).
Designation of interim counsel is particularly appropriate when there have been
overlapping, duplicative, or competing suits filed in other courts. See Manual for
Complex Litigation (Fourth) § 21.11; Gamboa v. Ford Motor Co., 381 F. Supp. 3d 853, 867
(E.D. Mich. 2019). “In such cases, designation of interim counsel clarifies responsibility

for protecting the interests of the class during precertification activities, such as making
8
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 9 of 17 PAGEID #: 2503

and responding to motions, conducting any necessary discovery, moving for class
certification, and negotiating settlement.” Manual for Complex Litigation (Fourth) §
21.11.

Any class counsel, including interim class counsel, must fairly and adequately
represent the interests of the class. Fed. R. Civ. P. 23(g)(4). See also Gamboa, 381 F. Supp.
3d at 867-68. When evaluating proposed interim class leadership, the Court must
consider the factors set forth in Rule 23(g)(1):

(i) the work counsel has done in identifying or investigating potential
claims in the action;

(ii) | counsel's experience in handling class actions, other complex
litigation, and the types of claims asserted in the action;

(iii) | counsel's knowledge of the applicable law; and

(iv) the resources that counsel will commit to representing the class.

Fed. R. Civ. P. 23(g)(1)(A); Ganiboa, 381 F. Supp. 3d at 867-68. The Court may also consider
any other matter pertinent to counsel’s ability to fairly and adequately represent the
interests of the class and make further orders in connection with the appointment. Fed.
R. Civ. P. 23(g)(1)(B), (E).

All four firms have done extensive work identifying and investigating potential
claims. The LLB Team has filed numerous business interruption insurance cases. It also
claims that the Troy Stacy action is the first nationwide class action filed against Cincinnati
Insurance. Susman Godfrey, too, has already spent a significant amount of time in its
representation of Reeds Jewelers. The firm represents that, in its role as Reeds Jewelers’

counsel, it has investigated the contract-based claims, analyzed the relevant insurance
9
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 10 of 17 PAGEID #: 2504

language, and monitored other putative class actions raising the same or similar claims
against Cincinnati Insurance.

The four firms here also have experience litigating class actions and knowledge of
the applicable law. Adam Levitt and DLG were recently appointed interim co-lead
counsel in a similar action. See The K’s Inc. v. Westchester Surplus Lines Ins. Co., No. 1:20-
cv-01724-WMR, Dkt. Nos. 56-57 (N.D. Ga. Oct. 5, 2020). Susman Godfrey has served as
interim class counsel in large insurance litigation before. E.g., 37 Besen Parkway, LLC v.
John Hancock Life Ins. Co. (U.S.A.), No. 15-cv-9924, Doc No. 26 (S.D.N.Y. May 2, 2016). The
legal teams at the Lanier Law Firm and Burns Bowen Bair LLP also have extensive
experience in complex litigation, including insurance litigation.

The proposed four-firm leadership has already dedicated ample resources to
representing the class. The LLB Team has obtained respected experts in litigation before
and Susman Godfrey states that it will finance this litigation itself, as it does with all of
its class action litigation.

Lastly, appointment of interim co-lead class counsel is necessary because there are
multiple duplicative lawsuits pending in this District and co-lead counsel will greatly
assist the litigation of the consolidated action. It is common, and efficient, to appoint
interim co-lead counsel in the same stroke as consolidating related actions. E.g., Hill v.
Tribune Co., 2005 U.S. Dist. LEXIS 23931, *6, (N.D. Ill. Oct. 13, 2005) (consolidating eight
cases under Rule 42 and appointing counsel under Rule 23). Appointment of interim
class co-leadership will create order and efficiency in these COVID-19 business

interruption putative class actions. Given the firms’ investigation of potential claims and
10
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 11 of 17 PAGEID #: 2505

current representation of businesses impacted by COVID-19, they are in a position to
protect the interests of additional class members.

Furthermore, a four-firm leadership structure is not uncommon. In re MyFord
Touch Consumer Litig., No. 13-CV-03072-EMC, 2019 WL 1411510, at *13 (N.D. Cal. Mar.
28, 2019); In re Air Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 58 (E.D.N.Y. 2006).
And, here, it is appropriate. Each firm brings something to the table and there is much
to be said about four law firms cooperating instead of competing. Indeed, the parties
represent that the LLB Team and Susman Godfrey initially intended to compete against
one another for class leadership, but decided it was in the class’s best interests to
cooperate. And, importantly, designation of interim counsel will clarify responsibility
for protecting the interests of the class during precertification. Manual for Complex
Litigation (Fourth) § 21.11. There is also relative harmony among the plaintiffs. Although
the Swearingen Smiles plaintiffs do not join in the appointment requests, the rest of the
plaintiffs have agreed to the structure through a private ordering approach, which is
“[b]y far the most common” method to selecting competing applicants for class counsel.
Manual for Complex Litigation (Fourth) § 21.272.

Cincinnati Insurance does not deny any of the Rule 23(g)(1)(A) factors above.
Instead, it argues that the appointment of interim counsel is moot or otherwise
unnecessary, because similar litigation is taking place in other districts. Specifically, the
Western District of Missouri recently appointed interim class counsel in related class
action litigation against Cincinnati Insurance. In the insurer’s view, Rule 23(g) does not

contemplate the appointment of dueling interim class counsel.
11
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 12 of 17 PAGEID #: 2506

The insurer is mistaken. Similar litigation and appointment of interim counsel in
other courts do not moot appointment of interim counsel in this Court — they warrant it.
Indeed, that is one of the purposes of interim counsel. When there are “a number of
overlapping, duplicative, or competing suits pending in other courts, and some or all of
those suits may be consolidated, a number of lawyers may compete for class counsel
appointment.” Manual for Complex Litigation (Fourth) § 21.11. In such cases,
“designation of interim counsel clarifies responsibility for protecting the interests of the
class during precertification activities, such as making and responding to motions,
conducting any necessary discovery, moving for class certification, and negotiating
settlement.” Id.

So, under these circumstances—in which similar cases have been filed in other
districts and other attorneys are vying for class counsel appointment nationwide —it is
foreseeable that the attorneys in more localized litigation may stipulate to the
appointment of lead interim counsel to act for the proposed class. See Manual for
Complex Litigation (Fourth) § 21.11. That is precisely what the attorneys in three of the
four Related Actions have done here. Designating interim counsel here will result in
more efficient management of the overlapping putative class actions in this District, once
they proceed as a consolidated action. It will also clarify who bears the primary
responsibility for protecting the class’s interests.

The hanging thread here is appointment of interim class leadership as to the
Swearingen Smiles plaintiffs, who do not join the other plaintiffs. The parties’ stipulation

in three out of the four Related Actions “leaves the court with the tasks of determining
12
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 13 of 17 PAGEID #: 2507

that the chosen counsel is adequate to serve as interim class counsel and making a formal
order of appointment.” Id. Absent stipulation—as in the case of the Swearingen Smiles
plaintiffs—“the court may need to select interim class counsel from lawyers competing
for the role and formally designate the lawyer selected.” Id. The Swearingen Smiles
plaintiffs requested that the Court reserve decision on appointment of interim counsel,
but did not provide an opposition of substance to the appointment the LLB Team and
Susman Godfrey. In lieu of a countervailing position, and in the interest of economy —
especially considering the JPML’s observations that time is of the essence in this litigation,
In re Cincinnati Ins. Co. COVID-19 Bus. Interruption Prot. Ins. Litig., --- F. Supp. 3d ----, No.
MDL 2962, 2020 WL 5884791, at *2 (U.S. Jud. Pan. Mult. Lit. Oct. 2, 2020) — the Court finds
that the LLB Team and Susman Godfrey are best able to represent the interests of the
putative class. Fed. R. Civ. P. 23(g)(2), (3). Formal designation of interim counsel is
appropriate when there is uncertainty as to which attorney will handle matters on the
way to class certification. Fed. R. Civ. P. 23(g), 2003 advisory committee notes. And,
here, designation of this co-leadership structure will eliminate the uncertainty as to who
will be primarily responsible for leading the consolidated action.

For the above reasons, the Court appoints the LLB Team and Susman Godfrey as
interim co-lead class counsel over the consolidated action. The Court directs interim co-
lead counsel to file a consolidated amended complaint on or before February 26, 2021.

ORDER
1. For the reasons set out in the memorandum opinion, Swearingen Smiles LLC, et al.

v. The Cincinnati Insurance Company, No. 1:20-cv-00517-MWM, Reeds Jewelers of
13
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 14 of 17 PAGEID #: 2508

Niagara Falls, Inc. v. Cincinnati Insurance Company, No. 1:20-cv-00649-MWM, and
Burning Brothers Brewery LLC, et al. v. The Cincinnati Insurance Company, No. 1:20-
cv-00920-MWM are consolidated under Fed. R. Civ. P. 42(a) with Troy Stacy
Enterprises Inc. v. The Cincinnati Insurance Company, No. 1:20-cv-00312-MWM, the
earlier-filed case before this Court.

2. The Clerk of this Court is directed to re-caption the consolidated action as Troy
Stacy Enterprises Inc., et al. v. The Cincinnati Insurance Company, et al. The filing of
all pleadings and documents applicable to all actions shall be filed in 1:20-cv-312-
MWM (the “Consolidated Action”). The docket in civil action number 1:20-cv-
312-MWM shall constitute the master docket for the Consolidated Action.

3. All related actions that are subsequently filed in, or transferred to, this District
shall be consolidated into this action. This Order shall apply to every such related
action and to all current or subsequently added parties, absent order of the Court.

4, All pleadings and court papers filed in the Consolidated Action, or in any separate

action included in the Consolidated Action, shall bear the following caption:

14
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 15 of 17 PAGEID #: 2509

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

TROY STACY ENTERPRISES INC., : Master Case No. 1:20-cv-312
SWEARINGEN SMILES LLC, ELEISHA J. : (Consolidated)

NICKOLES DDS, REEDS JEWELERS OF

NIAGARA FALLS, INC., BURNING : Judge Matthew W. McFarland

BROTHERS BREWING LLC, CHICAGO
MAGIC LOUNGE LLC, AND CDC
CATERING, INC. T/A BROOKSIDE
MANOR, individually and on behalf of all
others similarly situated,

Plaintiffs,
Vv.

THE CINCINNATI INSURANCE
COMPANY, THE CINCINNATI
CASUALTY COMPANY, THE
CINCINNATI INDEMNITY COMPANY,
AND CINCINNATI FINANCIAL
CORPORATION,

Defendants.

This Documents Relates to:

 

9. When a pleading or other court paper filed in the Consolidated Action is intended
to apply to all actions therein, the words “ All Actions” shall appear immediately
after the words “This Document Relates To:” in the caption set out above.

6. When a pleading or other court paper is intended to apply to less than all of the
actions, the party filing the document shall indicate immediately after the words

“This Document Relates To:” the action(s) to which the document is intended to

15
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 16 of 17 PAGEID #: 2510

apply by the name of the plaintiff(s) and the docket number(s).

7. The parties shall file a notice of related cases whenever a case that should be
consolidated into this action is filed in, or transferred to, this District. If the Court
determines that the case is related, the Clerk shall:

a. Place a copy of this Order in the separate docket for that action;

b. Serve on Plaintiff's counsel in the new case a copy of this Order;

c. Direct that this Order be served upon Defendants in the new case; and
d. Make the appropriate entry in the master docket.

8. The following law firms are appointed interim co-lead counsel for the
Consolidated Action:

a. DiCello Levitt Gutzler LLC;
b. The Lanier Law Firm;
c. Burns Bowen Bair LLP; and
d. Susman Godfrey LLP.

9. Interim co-lead counsel shall file a consolidated amended complaint inclusive of
all plaintiffs in the Consolidated Action on or before February 26, 2021. The
consolidated complaint shall be the operative complaint and shall supersede all
complaints filed in any of the Related Actions.

10. Defendants are not required to respond to the complaint in any action
consolidated into this Consolidated Action, other than a consolidated amended
complaint or a complaint designated as the operative complaint.

11. Defendants shall respond to the consolidated amended complaint within thirty
16
Case: 1:20-cv-00312-MWM Doc #: 57 Filed: 01/15/21 Page: 17 of 17 PAGEID #: 2511

(30) days after service. If Defendants file any motions directed at the consolidated
amended complaint, the deadlines laid out in S.D. Ohio Civ. R. 7.2 and the page
limitations set forth in the undersigned’s Standing Order Regarding Procedures in
Civil Cases shall apply.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Meth weg

JUDGE MATTHEW W. McFARLAND

By:

 

17
